439 F.2d 1135
UNITED STATES of Americav.Eric Martin JARRETT, Appellant.
No. 19223.
United States Court of Appeals, Third Circuit.
Argued March 2, 1971.
Decided March 25, 1971.

Frank J. McDonnell, Scranton, Pa., for appellant.
James W. Walker, Asst. U. S. Atty., S. John Cottone, U. S. Atty., Scranton, Pa., for appellee.
Before HASTIE, Chief Judge, and ADAMS and GIBBONS, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
After a trial before the district court sitting without a jury, the appellant was found guilty of willfully refusing to submit to induction under the Universal Military Training and Service Act. On June 30, 1970 the district court denied a motion for a new trial. This appeal followed. However, no sentence has yet been imposed pursuant to the conviction.


2
Neither the order finding the accused guilty nor the order denying a new trial is an appealable final order absent any imposition of sentence. United States v. Knight, 3d Cir. 1947, 162 F.2d 809. "To create finality it was necessary that petitioner's conviction should be followed by sentence. * * *" Berman v. United States, 1937, 302 U.S. 211, 212, 58 S.Ct. 164, 166, 82 L.Ed. 204.


3
This appeal will be dismissed for want of an appealable order.